Citation Nr: 1756168	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, claimed as due to herbicide agent exposure.

3.  Entitlement to service connection for hypertension, claimed as due to herbicide agent exposure.

4.  Entitlement to service connection for hepatitis C, claimed as due to herbicide agent exposure.

5.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide agent exposure.




REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder to include PTSD.  He also claims entitlement to service connection for diabetes mellitus, hypertension, hepatitis C, and a skin disability, which he contends is due to herbicide agent exposure.  For the reasons set forth below, the Board finds that the issues on appeal must be remanded for additional development.

The Board initially notes that the Veteran submitted a fully favorable decision dated April 2012 demonstrating that he is now in receipt of disability benefits from the Social Security Administration (SSA).  As these records are potentially pertinent to the pending claims, the AOJ should obtain the Veteran's SSA records upon remand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist includes obtaining records from SSA when potentially relevant).

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, VA treatment records confirm a diagnosis of adjustment disorder with depression.  See, e.g., the VA treatment records dated April 2011.  As to in-service stressor, the Veteran has asserted that he suffers from a psychiatric disability as a result of being physically and emotionally assaulted by a gunnery sergeant during his active duty service.  See the April 2017 Board hearing transcript, pg. 4.  He contends that he was immediately issued a general discharge as a result of the incident.  Id.  The Board observes that the Veteran's complete service personnel records have not been associated with the claims file.  As such, upon remand, the AOJ should attempt to obtain these outstanding records.

The Veteran should then be afforded a VA examination to determine the etiology of his diagnosed psychiatric disabilities.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2017) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As indicated above, the Veteran has asserted claims of entitlement to service connection for diabetes mellitus, hepatitis C, hypertension, and a skin disability as due to herbicide agent exposure.  He does not contend that he set foot in the Republic of Vietnam; rather, he argues that he was exposed to herbicides while stationed in Okinawa as well as aboard naval ships during his military service.  To this end, a veteran who, during active military service, served in the Republic of Vietnam between January 6, 1962, and May 7, 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

VA has determined that the presumption of Agent Orange exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

Accordingly, after obtaining the Veteran's complete service personnel records, the AOJ should conduct appropriate inquiry into whether the ship(s) upon which the Veteran served visited any in-land waterway or were ocean-going 'blue water' ships.

In addition, with respect to the claim of entitlement to service connection for a skin disability, the Veteran has also asserted that he developed the skin disability in his military service, which has continued to this day.  To this end, the Board recognizes that VA treatment records dated in September 1976 document a six month history of pruritic lesions on the scalp with hyperpigmented eruption on the arms and trunk; diagnoses of tinea versicolor and psoriasis were indicated at that time.  Private treatment records dated in November 2007 confirm continuing diagnoses of psoriasis and urticaria.  The Veteran has not been afforded a VA medical opinion with respect to the claim of entitlement to service connection for a skin disability.  As such, upon remand, the Veteran should be afforded a VA examination to determine the appropriate diagnosis and etiology of the claimed skin disability.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2017).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. Undertake appropriate action to obtain the Veteran's service personnel records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4. After conducting any additional development deemed necessary, determine whether the Veteran was exposed to herbicide agents aboard the ship(s) he was stationed, or any other incidence of his military service.

5. Schedule the Veteran for a VA examination to determine the etiology of his claimed psychiatric disorder to include PTSD.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

(a)  Document the Veteran's current diagnoses; in doing so, indicate whether the Veteran is currently diagnosed with PTSD, adjustment disorder, and depression.

(b).  If PTSD is diagnosed under the DSM-V criteria, provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressor.

(c).  Provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, to include adjustment disorder with depression, was incurred in the Veteran's active duty service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

6. Schedule the Veteran for a VA examination to determine the etiology of his claimed skin disability to include psoriasis.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should document all diagnosed skin disabilities.

With respect to any diagnosed skin disability, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

7. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

